DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
After review of the application and the applications that this particular application is a continuation of, it is noted that the oldest provisional application (62/436,869) that this application claims priority does not appear to teach a bow cord attaching measuring means (only teaches uses the limb strain gage embodiment).  The second provisional application (62/476,216) this application is a continuation from includes a cam member that contacts/attaches to a bowstring end to measure tension would be the oldest available priority date as this is the proof of this inventive concept claimed in this application which can only go back to when it was first disclosed and therefore this is the priority date of this feature (3/24/2017).
Status of Claims
Claims 1-27, filed 1/19/2022, are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2022 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities: it is unclear if “the wirelessly transmitting comprises Bluetooth” would be more accurately claimed as “the wireless communication module comprises Bluetooth” as it isn’t the wireless transmitting step that includes the Bluetooth as much as the wireless communication module would comprise Bluetooth.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colman US Pat. No. 7,086,298.
Colman teaches:
In Reference to Claim 1
A method for monitoring operation of an archery bow (method of monitoring operation of the bow 500 and bowstring 501 using device 100, Fig. 1-6), the method comprising: 
attaching an apparatus to a bow cord of an archery bow (device 100 attaches to bowstring 501 via connector 104, Fig. 1, 5-6), the apparatus comprising: 
a processor (111); 
a monitoring device electrically coupled with the processor (force measuring device 109/304 and user display 307/407 are electrically coupled to processor 111, 401, Fig. 4); 
a wireless communication module electrically coupled with the processor (display 407 may be wired or wireless in communication with the processor, Col. 8 lines 8-21, Fig. 1-4); and 
a power supply electrically coupled with each of the processor and the wireless communication module (battery power source powers the electric components of the device, Col. 6 lines 11-29, Fig. 4); 
detecting, by the monitoring device, a tension of the bow cord (force measuring device 109 measures the force or tensions of the bowstring, Col. 4 lines 11-36); 
generating, by the processor and based upon the detected tension of the bow cord, data concerning tension of the bow cord (force/tension data detected by the force measuring device 109 is collected and processed by the processor, Col. 4 lines 31-36, Col. 5 lines 34-54); and 
wirelessly transmitting, by the wireless communication module, the data to a remote computing device (collected data from the force device 109 and processor 111 are sent to remote devices, such as displays 307/407, and may be sent to remote computers, Col. 5 line 55 – Col. 6 line 10, Col. 7 lines 4-28, Col. 8 lines 8-21); 
receiving, by the remote computing device, the data (collected data from the force device 109 and processor 111 are sent to and received by remote devices, such as displays 307/407, and may be sent to remote computers, Col. 5 line 55 – Col. 6 line 10, Col. 7 lines 4-28, Col. 8 lines 8-21); 
presenting, by the remote computing device and based upon the data, information to a user reflecting the detected tension of the bow cord (collected data from the force device 109 and processor 111 are sent to, received by, and displayed to the user by remote devices, such as displays 307/407, and may be sent to remote computers with displays to allow the user to view the collected data, Col. 5 line 55 – Col. 6 line 10, Col. 7 lines 4-28, Col. 8 lines 8-21).  
In Reference to Claim 3
The method of claim 1 wherein the monitoring device comprises at least one of a strain gage, a Hall Effect sensor, a capacitive sensor, a resistive sensor, an accelerometer, a pressure transducer, a displacement transducer, a global positioning system (GPS) unit, and a camera (force sensor 109 may be a strain gage, Col. 4 lines 11-12).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Colman as applied to claim 1 above, and further in view of Armstrong US Pat. No. 5,435,292.
In Reference to Claim 4
Colman teaches:
The method of claim 1, wherein the monitoring device comprises different types of sensors (force measuring device may be a strain gage or any other similar known sensor to measure the bowstring pull force, Col. 4 lines 11-31).  
Colman fails to teach:
The monitoring device specifically comprising a Hall Effect sensor.
Further, Armstrong teaches:
A similar bow monitoring device including a Hall Effect sensor capable of detecting a bowstring tension (Col. 6 lines 6-20).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Colman to have further included a hall effect sensor as the detection means as Colman teaches that other sensors may be used (Col. 4 lines 11-31) and as these types of sensors are known and used in the art as they are unaffected by weather conditions as taught by Armstrong (Col. 6 lines 6-20).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Colman as applied to claim 1 above, and further in view of Morris US Pub. No. 2013/0098344.
In Reference to Claims 5-6
Colman teaches:
The method of claim 1, wherein the power source may be batteries or other known and used types of power sources (Col. 6 lines 11-29).  
Colman fails to teach:
The power supply harvesting of energy from operation of the archery bow or inductively charging the power supply with a remote power source.
Further, Morris teaches:
A similar bow having a number of electric accessories and including a power source which may include a rechargeable battery, solar, kinetic, or the like ([0048], [0064], [0099]).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Colman to have formed the power supply as an inductive charging power supply or harvesting energy from operation of the bow as Colman teaches that other power sources may be used to power the electronic device (Col. 6 lines 11-29) and as similar types of power sources are known and used in the art as taught by Morris ([0048], [0064], [0099]) and the selection of any of the known equivalents would be within the level or ordinary skill in the art and is merely a design choice.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Colman as applied to claim 1 above, and further in view of Freitag US Pub. No. 2009/0090342.
In Reference to Claim 2
Colman teaches:
The method of claim 1 as rejected above.  
Colman fails to teach:
The wirelessly transmitting comprises Bluetooth.
Further, Freitag teaches:
A similar bow cord engaging apparatus including wirelessly transmitting information to a remote device by Bluetooth ([0031]).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Colman to have further included a hall effect sensor as the detection means as Colman teaches that other transmitting means may be used (Col. 8 lines 1-13) and as this type of transmission is commonly known and used in the art as taught by Freitag ([0031]).
Claims 7-9, 12-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Colman as applied to claim 1 above, and further in view of Dunham et al. US Pub. No. 2018/0058961.
In Reference to Claim 7
Colman teaches:
The method of claim 1, wherein the remote computing device comprises a smartphone having an application loaded thereon (collected data from the force device 109 and processor 111 are sent to remote devices, such as displays 307/407, and may be sent to remote computers having applications to view the data, Col. 5 line 55 – Col. 6 line 10, Col. 7 lines 4-28, Col. 8 lines 8-21).  
Colman fails to teach:
The remote computing device comprises a smartphone.
Further, Dunham teaches:
A similar bow monitoring device including a bow tension sensing means attached to the bowstring of the bow in wireless communication with a smartphone having an application as the remote computing device (glove system 52/54 for holding bow release 42 which attaches to the bowstring 24 of bow 12 wirelessly communicating with smartphone 56, [0025], Fig. 1, 8, 19).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Colman to have further included a smartphone as the remote computing device as Colman teaches different remote computing devices may be used (Col. 5 line 55 – Col. 6 line 10, Col. 7 lines 4-28, Col. 8 lines 8-21) and as smartphones are commonly known and used remote computing devices in the art as taught by Dunham ([0145], [0154]-[0158]).
In Reference to Claim 8
Colman as modified by Dunham teaches:
The method of claim 7 wherein the presenting comprises generating, by the application, graphical user interfaces configured to display the information to the user (Colman: collected data from the force device 109 and processor 111 are sent to, received by, and displayed to the user by remote devices, such as displays 307/407, and may be sent to remote computers with displays to allow the user to view the collected data, Col. 5 line 55 – Col. 6 line 10, Col. 7 lines 4-28, Col. 8 lines 8-21 and further displayed on the smartphone display as modified by Dunham: mobile device 56 has an output device display 164, Fig. 1, 8, [00158]-[0159]).  
In Reference to Claim 9
Colman as modified by Dunham teaches:
The method of claim 8 wherein the application is further configured to present the data to the user (Colman: collected data from the force device 109 and processor 111 are sent to, received by, and displayed to the user by remote devices, such as displays 307/407, and may be sent to remote computers with displays to allow the user to view the collected data, Col. 5 line 55 – Col. 6 line 10, Col. 7 lines 4-28, Col. 8 lines 8-21 and further displayed on the smartphone display as modified by Dunham: mobile device 56 has an output device display 164 to display information to the user on the used application, Fig. 1, 8, [00158]-[0159]).
In Reference to Claim 12
Colman as modified by Dunham teaches:
The method of claim 8 further comprising calculating, from the data, draw length, wherein the display of the information to the user comprises indication of the draw length (Colman: critical characteristics, such as draw length are calculated and displayed to the user as measured by the draw length displacement device 112, Col. 4 lines 37-60, Col. 7 lines 4-28, Col. 8 lines 8-21).  
In Reference to Claim 13
Colman as modified by Dunham teaches:
The method of claim 8 further comprising calculating, from the data, draw rate, wherein the display of the information to the user comprises indication of the draw rate (Colman: critical characteristics, such as draw rate are calculated and displayed to the user as measured by the draw length displacement device 112, Col. 4 lines 37-60, Col. 7 lines 4-28, Col. 8 lines 8-21).  


In Reference to Claim 14
Colman as modified by Dunham teaches:
The method of claim 13 further comprising calculating, from the data, variability in the draw rate, wherein the display of the information to the user comprises indication of the variability of the draw rate (Dunham teaches processing a comparison between values generated during different shots (Col. 2 lines 36-46, Col. 4 lines 16-27, Col. 14 line 50 – Col. 15 line 67) which may be displayed to the user as collected, calculated, and generated by the processor Colman to the display of Colman/Dunham as modified above).  
In Reference to Claim 15
Colman as modified by Dunham teaches:
The method of claim 14 wherein the calculating of the variability of the draw rate is performed at least partially by the processor (Dunham teaches processing a comparison between values generated during different shots (Col. 2 lines 36-46, Col. 4 lines 16-27, Col. 14 line 50 – Col. 15 line 67) which may be displayed to the user as collected, calculated, and generated by the processor Colman to the display of Colman/Dunham as modified above).  
In Reference to Claim 16
Colman as modified by Dunham teaches:
The method of claim 15 wherein the calculating of the variability of the draw rate is performed at least partially by the remote computing device (Dunham teaches processing a comparison between values generated during different shots (Col. 2 lines 36-46, Col. 4 lines 16-27, Col. 14 line 50 – Col. 15 line 67) which may be displayed to the user as collected, calculated, and generated by the processor of Colman or remote device of Dunham to the display of Colman/Dunham as modified above).  .  
In Reference to Claim 17
Colman as modified by Dunham teaches:
The method of claim 8 further comprising calculating, from the data, draw hold time, wherein the display of the information to the user comprises indication of the draw hold time (Colman: the processor 111 processes all of the draw collected data, including draw length, force, and time to calculate and display the full draw curve to the user, Col. 5 line 55 – Col. 6 line 10, Col. 7 lines 4-28, Col. 8 lines 8-21).  
In Reference to Claim 21
Colman as modified by Dunham teaches:
The method of claim 8 further comprising logging, based upon the data, statistical information concerning tension of the bow cord over a period of time, wherein the display of the information to the user comprises presentation of the statistical information (Colman: processor may store data from the tension during use and display the values to the user, Col. 7 line 4 – Col. 8 line 21, Dunham: mobile computer 56 has memory 162 for storage of collected values).  
Claims 10 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Colman and Dunham as applied to claim 8 above, and further in view of Thacker US Pat. No. 9,970,730.
In Reference to Claim 10
Colman as modified by Dunham teaches:
The method of claim 8 as rejected above.  
Colman fails to teach:
The application is further configured to present a warning to the user.
Further, Thacker teaches:
A similar bow monitoring device including a bow tension/draw sensing means attached to the bow for reading a force during draw of the bow, the sensing system including a warning indication presented to the user when a certain condition is met (red indicator warning light when a max force is reached/exceeded (Fig. 11)).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Colman to have further included a warning indicator to alert the user that the bow is overdrawn and the bow is experiencing unneccesary force which may cause damage or poor launching as taught by Thacker (Col. 5 lines 10-19, Col. 7 lines 30-35).
In Reference to Claim 22-23
Colman as modified by Dunham teaches:
The method of claim 8 as rejected above.  
Colman fails to teach:
The diagnosing, from the data, an abnormal condition of the archery bow, wherein the display of the information to the user comprises indication of the abnormal condition, wherein the display of the information to the user further comprises indication of a solution for correcting the abnormal condition.
Further, Thacker teaches:
A similar bow monitoring device including a bow tension/draw sensing means attached to the bow for reading a force during draw of the bow, the sensing system including a warning indication displayed to the user when a certain abnormal condition is met (red indicator warning light when a max force is reached/exceeded (Fig. 11)) and indicating a solution for correcting the abnormal condition (decrease the draw force until the red light is no longer lit, Col. 5 lines 10-19, Col. 7 lines 30-35, Fig. 11).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Colman to have further included a warning indicator and instruction to alert the user that the bow is overdrawn and the bow is experiencing unneccesary force which may cause damage or poor launching and indicate to the user to decrease the draw force to a more ideal condition as taught by Thacker (Col. 5 lines 10-19, Col. 7 lines 30-35).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Colman and Dunham as applied to claim 8 above, and further in view of Armstrong US Pat. No. 5,435,292.
In Reference to Claim 11
Colman as modified by Dunham teaches:
The method of claim 8 wherein the monitoring device comprising collecting, processing, and displaying data from the bow during use to the user (Colman: the processor 111 processes all of the draw collected data, including draw length, force, and time to calculate and display the full draw curve to the user, Col. 5 line 55 – Col. 6 line 10, Col. 7 lines 4-28, Col. 8 lines 8-21, capable of producing the exit velocity of the arrow using this collected information).  
Colman fails to teach:
The calculating, from the data, exit velocity of an arrow or bolt, wherein the display of the information to the user comprises indication of the calculated exit velocity.
Further, Armstrong teaches:
A similar bow monitoring device including a Hall Effect sensor capable of detecting a bowstring tension (Col. 6 lines 6-20) and that arrow exit velocity is calculated directly from the bowstring force (Col. 1 lines 20-32).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Colman to have further included an arrow exit velocity calculated and displayed from the collected bow force data in order to further provide the user more information regarding each firing of the bow and to allow the user to optimize the bow during use as taught by Armstrong (Col. 1 lines 20-32).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Colman and Dunham as applied to claim 8 above, and further in view of Sikes US Pat. No. 8,322,329.
In Reference to Claim 18
Colman as modified by Dunham teaches:
The method of claim 8 as rejected above.  
Colman fails to teach:
Calculating, from the data, a location of the archery bow, wherein the display of the information to the user comprises indication of the location.
Further, Sikes teaches:
A similar projectile firing device including a user interface including a user input for projectile weight, firing force data, exit velocity, and kinetic energy (Fig. 6, 12-16).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Colman to have further included a displayed kinetic energy value calculated from the collected data in order to provide the user with more detailed analysis of the bow and track the performance of the bow over time and control the firing characteristics of the bow as taught by Sikes (Col. 2 lines 26-32, Col. 3 line 63 – Col. 4 line 19, Col. 4 lines 42-55).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Colman and Dunham as applied to claim 8 above, and further in view of Bond US Pat. No. 9,714,809.
In Reference to Claim 19
Colman as modified by Dunham teaches:
The method of claim 8 as rejected above.  
Colman fails to teach:
Calculating, from the data, a location of the archery bow, wherein the display of the information to the user comprises indication of the location.
Further, Bond teaches:
A similar bow monitoring device including a GPS locator indicating to the user the location of the bow/user (GPS module 490, Fig. 4).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Colman to have further included a location tracker to provide the user with more detailed analysis of the bow and to allow the user to track where the bow was used as is known in the art and as taught by Bond (Col. 2 lines 22-52, 10-19, Col. 9 lines 3-15Col. 10 lines 33-59).
Potentially Allowable Subject Matter
Claims 20 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: in addition to the other claim limitations, the specific limitations of wirelessly transmitting, by the remote computing device, the location to at least one other nearby hunter, or the abnormal condition diagnosis comprising a limb failure condition, a failure of the bow cord, or a dry fire event, or notifying a third party of the abnormal condition is not anticipated by or found obvious by the cited prior art.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Bushman (11,306,993) teaches a similar bow performance module that detect and communicates approaching or potential failure conditions of a bow.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711